DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ira Stickler on 06/17/2021.
The application has been amended as follows: 
1. A universal attachment device configured to be secured to a tooth for engagement with a removable dental positioning appliance, comprising: a mounting surface configured to be secured to the tooth; and an attachment surface, the attachment surface generally opposing the mounting surface and including a plurality of movement faces, each of the plurality of movement faces being configured to interact with the removable dental positioning appliance, the interaction of the removable dental appliance with each of the plurality of movement faces effecting a force upon each of the movement faces, the force having a magnitude and a direction, wherein at least one of the movement faces interacts with the removable dental appliance such that the force applied to the at least one of the movement faces has a magnitude that is substantially zero and at least another one of the movement faces interacts with the removable dental appliance such that the force applied to the at least another one of the movement faces , further comprising a first prism, the first prism being defined by at least a first portion of the plurality of movement faces and further comprising a second prism, the second prism being defined by at least a second portion of the plurality of movement faces, wherein the first prism and the second prism define a substantially 45-degree angle therebetween and define a V-shape, the first prism and the second prism having a common first end, each of the first prism and the second prism extending lengthwise from the common first end.
Claims 4-6 are cancelled.
7. The universal attachment device of claim 1, wherein the first and second prisms are symmetrically disposed relative to one another along an axis bisecting a side of the mounting surface.  

9 1, wherein each of the first prism and the second prism include three of the plurality of movement faces, each of the movement faces of the first and second prisms being angled relative to one another. 
 
10 a substantially 45-degree angle therebetween;  PATENTPAGE 28Docket No.: ARORO.P004 a fifth movement face, the fifth movement face being disposed at a first end of the V-shaped prism, the fifth movement face being angled with respect to the first and second movement faces; and a sixth movement face, the sixth movement face being disposed at a second end of the V-shaped prism, the first and second ends of the V-shaped prism being symmetrically positioned with respect to an axis bisecting the V-shaped prism, the sixth movement face being angled with respect to the third and fourth movement faces.  

11 a substantially 45-degree angle therebetween; a fifth movement face, the fifth movement face being disposed at a first end of the V-shaped prism, the fifth movement face being angled with respect to first and second movement faces; and a sixth movement face, the sixth movement face being disposed at a second end of the V-shaped prism, the first and second ends of the V-shaped prism being symmetrically positioned with respect to an axis bisecting the V-shaped prism, the sixth movement face being angled with respect to the third and fourth movement faces; affixing the universal attachment device to a tooth; determining a combination of the first movement face, the second movement face, the third movement face, the fourth movement face, the fifth movement face, and the sixth PATENTPAGE 29Docket No.: ARORO.P004movement face to which to apply a force to effect a tooth movement.  

12 

13 

14 

15 

16 

17 

18 

19 
 

Reasons for Allowance
Claims 1-3, 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a universal attachment or method of correcting a tooth position using a universal attachment where the universal attachment includes a V-shaped prism with movement faces defined along a first and second axis of the V-shaped prism and that the first and second axis define a substantially 45 degree angle therebetween configured to interact with a dental appliance in combination with the other claim limitations. The closest prior art being Knopp et al. (US 2004/0229183 A1) that provides a universal attachment device (Fig. 2a element 100) that can be considered to include a V-shape portion made by a portion of two perpendicular rectangular prisms (two adjacent arms of the four arms of the cross-shaped prism shown in Fig. 2a can be considered “V-shaped”) but fails to provide any reason or motivation to modify the angle at which the prism’s could be angled in relation to each other to obtain the specifically claimed configuration. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	06/17/2021

/JACQUELINE T JOHANAS/               Supervisory Patent Examiner, Art Unit 3772